NO. 07-00-0085-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL E

                                       JULY 21, 2003

                          ______________________________


                   DOUGLAS WILLFRED MARCHAND, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                     NO. 9736; HONORABLE TOM NEELY, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN, J., and BOYD, S.J.1


                                   MEMORANDUM OPINION


       We withdraw our prior opinion and substitute this opinion as the opinion of the

court. See TEX . R. APP . P. 50.




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       Appellant Douglas Willfred Marchand appeals from his conviction and sentence of

95 years incarceration for possession of a controlled substance in an amount of 400 grams

or more, with intent to manufacture. We affirm.


                                     BACKGROUND


       On August 3, 1999, Department of Public Safety narcotics investigator James

Brumley executed an affidavit pursuant to which a search warrant was issued for a house

located in rural Wilbarger County. Utilities at the residence were in the name of appellant

Douglas Willfred Marchand and his vehicle had been seen at the residence on multiple

occasions. The search warrant was for methamphetamine. When the warrant was

executed on August 3rd, appellant was outside the house and was detained.

Methamphetamine and drug paraphernalia were found in the residence. After drugs and

paraphernalia were found in the house, appellant was arrested. He was indicted for

“intentionally or knowingly possess[ing], with intent to manufacture, a controlled substance,

namely, methamphetamine, in an amount of 400 grams or more.”


       Trial was to a jury in November, 1999. Appellant was convicted and the jury

assessed punishment at 95 years incarceration.


       Appellant seeks reversal of his conviction by ten issues. He challenges (in the

order presented by appellant) the (1) admission of evidence of extraneous offenses during

punishment phase of trial; (2) propriety of jury argument by the State during punishment

phase of trial; (3) validity of the affidavit underlying the search warrant pursuant to which


                                             2
methamphetamine was found where he was arrested; (4) admissibility of oral statements

he made following his arrest; (5) failure of the trial court to include a lesser-included

charge in the jury charge; (6) sufficiency of the evidence; and (7) sufficiency of the

indictment to give adequate notice of the charge against him. We will address the issues

in the order presented by appellant.


              ISSUE ONE: ADMISSION OF EVIDENCE OF EXTRANEOUS
                   OFFENSES AT PUNISHMENT PHASE OF TRIAL


      Issue number one asserts that the trial court improperly allowed evidence of

extraneous offenses into evidence during the punishment phase of trial. The evidence of

which he complains consists of two areas of testimony by James Hammonds: (1) appellant

had sold and delivered methamphetamine to Hammonds on May 20, 1999, and (2)

Hammonds delivered tanks of anhydrous ammonia to appellant on several occasions in

exchange for cash and methamphetamine. The State’s position is that appellant did not

preserve error by timely objecting to the testimony, and that in any event the evidence was

admissible.


       The prosecutor asked Hammonds if he was “busted” on May 20, 1999. Appellant

then objected that the State was about to offer evidence of an extraneous offense and that

“the prejudicial value outweighs any probative value.” The trial court overruled the

objection, at which time Hammonds testified to having been arrested on May 20th and

charged with possession of methamphetamine because he had been under surveillance

at the time. He then was asked who he bought the drug from and he responded that the

                                            3
purchase was from appellant. In due course, Hammonds testified that he had on several

occasions delivered tanks of anhydrous ammonia to appellant in exchange for

methamphetamine and cash. Appellant lodged no objections to Hammonds’ testimony

except the one objection noted above that was made when Hammonds was first asked

about being arrested on May 20, 1999.


         With two exceptions, a party must object each time inadmissible evidence is offered.

The first exception is a “continuous” or “running” objection. Such an objection will preserve

error for review so long as T EX . R. APP . P. 332 (and, thereby, TEX . R. EVID . 103) is complied

with. See Ethington v. State, 819 S.W.2d 854, 858-59 (Tex.Crim.App. 1991); Sattiewhite

v. State, 786 S.W.2d 271, 283-84 n.4 (Tex.Crim.App. 1989). The second exception is

when the trial court hears objections to offered evidence outside the presence of the jury

and rules that such evidence be admitted. Such objections will be deemed to apply to that

evidence when it is admitted before the jury without the necessity of repeating those

objections. TEX . R. EVID . 103(a)(1); see Ethington, 819 S.W.2d at 859.


         Appellant did not object either when Hammonds testified that he bought drugs from

appellant, or when he testified that he delivered anhydrous ammonia to appellant for drugs

and money. Appellant’s only objection was voiced when Hammonds began to testify about

Hammonds’ own arrest. Assuming, arguendo, that the evidence complained of was

inadmissible, appellant did not invoke either exception to the requirement that he object



         2
             Further reference to a Rule of Appellate Procedure will be by reference to “TRAP
____.”

                                                4
each time the evidence was offered in order to preserve error. He failed to preserve error.

See TRAP 33.1(a)(1).


       Furthermore, even assuming, arguendo, that appellant’s objection was sufficient to

preserve error, a judge is presumed to have engaged in a Rule 403 balancing test once

Rule 403 is invoked. See Williams v. State, 958 S.W.2d 186, 195-96 (Tex.Crim.App.

1997). A silent record as to the conduct of a balancing test does not evidence the trial

court’s failure to perform the test. Id.


       Appellant does not contend that the trial court abused its discretion in determining

that the extraneous offenses were relevant; he asserts that the trial court failed to conduct

a balancing test. He offers no authority, however, in contradiction of the Court of Criminal

Appeals’ mandate that we presume the trial court conducted such a test. Id. We follow

the mandate of the Court of Criminal Appeals and so presume.


       Appellant’s first issue is overruled.


                     ISSUES TWO AND THREE: IMPROPER JURY
                                  ARGUMENT BY STATE


       Appellant’s second and third issues complain of parts of the State’s jury argument.

Issue two urges that the prosecutor improperly focused his argument on extraneous

offense evidence. Appellant references Lomas v. State, 707 S.W.2d 566 (Tex.Crim.App.

1986), and Klueppel v. State, 505 S.W.2d 572 (Tex.Crim.App. 1974), for the proposition

that a prosecutor cannot argue for a jury to assess punishment based on the extraneous

                                               5
offenses or bad acts proved during the punishment phase of trial. Issue three urges that

the prosecutor improperly referred to the parole laws by asking the jury to consider the

laws as instructed by the court in the charge, and keep appellant in custody as long as

they could by giving the maximum sentence. He cites Mendoza v. State, 840 S.W.2d 697

(Tex.App.--Corpus Christi 1992, no pet.).


       Appellant did not object to the parts of the argument about which he now complains.

In such case, he has failed to preserve error for review. See Cockrell v. State, 933 S.W.2d
73, 89 (Tex.Crim.App. 1996). We overrule issues two and three.


                ISSUE FOUR: VALIDITY OF THE SEARCH WARRANT


       Appellant’s fourth issue challenges the legality of the search warrant. He alleges

that the warrant was invalid because the affidavit on which it was based was insufficient

basis to establish probable cause. The bases for his assertion are that the information in

the affidavit was (1) stale, because some of the events described could have taken place

years before the date of the affidavit and warrant; (2) vague, because the facts recited in

the affidavit were not updated or corroborated just prior to its execution and issuance of

the search warrant; and (3) unreliable, because facts in the affidavit do not show reliability

of the confidential informant, and because the affidavit sets out that prior reliable

information had been received “for” the informant, not “from” the informant.


       A search warrant may not be issued unless sufficient facts are presented to a

magistrate which permit him to conclude that probable cause exists supporting the


                                              6
warrant's issuance. See TEX . CRIM . PROC . CODE ANN . art. 18.01(b) (Vernon Supp. 2000);3

Taylor v. State, 54 S.W.3d 21, 24 (Tex.App.--Amarillo 2001, no pet.). The facts must be

contained in a "sworn affidavit" accompanying the application for the warrant and illustrate

that (1) a specific offense was committed, (2) the specifically described property or items

to be sought and seized constitute evidence of that offense or evidence that a particular

person committed the offense, and (3) the property or items in question are located at or

on the particular person, place or thing to be searched. CCP art. 18.01(c); Taylor, 54
S.W.3d at 24. Whether the facts set out in an affidavit are adequate to establish probable

cause depends on the totality of the circumstances. See Ramos v. State, 934 S.W.2d 358,

362-63 (Tex.Crim.App. 1996). The facts do so when the facts in the affidavit are sufficient

basis for the magistrate to reasonably conclude that there is a fair probability that

contraband or evidence of a crime will be found in a particular place. See Illinois v. Gates,

462 U.S. 213, 238, 103 S. Ct. 2317, 2332, 76 L. Ed. 2d 527 (1983). The magistrate may

draw reasonable inferences from facts and circumstances alleged in the affidavit. See

Ramos, 934 S.W.2d at 363. When the dispute is over the existence of probable cause to

support the magistrate's decision to issue the search warrant, our review is restricted to

the four corners of the affidavit accompanying the request for the warrant. See Oubre v.

State, 542 S.W.2d 875, 877 (Tex.Crim.App. 1976).


       To justify a magistrate's finding that an affidavit is sufficient to establish probable

cause to issue a search warrant, the facts set out in the affidavit must not have become



       3
           Further reference to the Code of Criminal Procedure will be as “CCP ___.”

                                              7
stale when the magistrate issues the search warrant. See Rowell v. State, 14 S.W.3d 806,

809 (Tex.App.--Houston [1st Dist.] 2000), aff’d, 66 S.W.3d 279 (Tex.Crim.App. 2001);

Guerra v. State, 860 S.W.2d 609, 611 (Tex.App.--Corpus Christi 1993, pet. ref'd). To

determine whether the facts supporting a search warrant have become stale, we examine,

in light of the type of criminal activity involved, the time elapsing between the occurrence

of the events set out in the affidavit and the time the search warrant was issued. See

Rowell, 14 S.W.3d at 809.         When the affidavit recites facts indicating activity of a

protracted and continuous nature or a course of conduct, the passage of time becomes

less significant. Id.; Lockett v. State, 879 S.W.2d 184, 189 (Tex.App.--Houston [14th Dist.]

1994, pet. ref'd).


       The standard of review for a trial court's ruling on a motion to suppress is abuse of

discretion. See Villarreal v. State, 935 S.W.2d 134, 138 (Tex.Crim.App. 1996). In

conducting our review, we give almost total deference to the trial court's determination of

historical facts, especially to the extent the determination is founded on credibility and

demeanor of witnesses, but we review the court's application of search and seizure law de

novo. See Guzman v. State, 955 S.W.2d 85, 88-89 (Tex.Crim.App. 1997). Appellate

review of an affidavit in support of a search warrant is not de novo, but rather, great

deference is given to the magistrate's determination of probable cause. See Gates, 462
U.S. at 236, 103 S.Ct. at 2331.


       The challenged affidavit details (1) the precise address and location of the

residence in question; (2) information in the affidavit which was provided by a confidential


                                              8
informant who had previously provided credible information to the Department of Public

Safety (DPS) officer making the affidavit; (3) facts corroborating part of the information

provided by the informant; (4) the length of the affiant’s investigation of appellant as over

three months and facts substantiating appellant’s having occupied the residence for over

10 months; (5) that appellant’s girlfriend, who also lived in the residence, “is” purchasing

an average amount of $300 per week of lithium batteries and actifed, which the affiant

knows by experience are components for manufacturing methamphetamine, along with

anhydrous ammonia and other substances; and (6) appellant’s vehicle was parked at the

residence at the time the affidavit was executed at 5:00 p.m. on August 3, 1999.

Information detailed, as received from the informant, included information that: (1) the

informant “purchases” and has received actual transfer of amphetamine and

methamphetamine from appellant, and specified May 20, 1999 as one purchase date; (2)

the informant communicates with appellant via a pager to arrange purchases of

methamphetamine; (3) the informant would arrange with appellant for methamphetamine

purchases from appellant by appellant’s leaving the methamphetamine at a pre-determined

location in the vicinity of the residence where the informant would pick the drugs up; (4)

the informant had delivered five-gallon tanks containing anhydrous ammonia to appellant

at the residence in exchange for payment from appellant; (5) appellant had previously told

the informant that appellant manufactured large amounts of methamphetamine; and (6) all

of the occurrences detailed by the informant had occurred in the past six months.




                                             9
      In Lockett, the affiant was a federal officer who had engaged in a several-month

investigation of Lockett for being a felon in possession of firearms.        The affidavit

underlying the search warrant for firearms was signed on March 12, 1991, and was

executed on March 15th. The affidavit specified information by informants who had seen

firearms in Lockett’s house in the latter months of 1990, and in one instance at some

unspecified times during the last three months before the affidavit was executed. The

Lockett court concluded that the affidavit was not based on stale information because the

magistrate could have concluded that Lockett had been in possession of firearms over an

extended period of time which continued until the time the warrant was issued. See

Lockett, 879 S.W.2d at 189.


      The affidavit before us contains facts and results of an investigation from which a

magistrate could conclude that an extended course of conduct involving manufacturing and

selling of amphetamines was centered in appellant’s house. The affidavit used language

indicating both past and current activities which were continuing at the time the affidavit

was executed. We conclude that a magistrate could have reasonably concluded that there

was a fair probability that methamphetamine would be found in the residence. See Gates,
462 U.S. at 238, 103 S.Ct. at 2332.


      As to reliability of information from the informant, the affidavit sets out that the

affiant had previously received credible information from the informant, parts of the

informant’s information was independently corroborated through the Vernon police




                                            10
department and the informant identified appellant and his girlfriend from recent

photographs produced by the affiant.


       An informant's credibility is but one factor to be weighed in considering the totality

of the circumstances as to whether the magistrate could have determined the existence

of probable cause to believe that contraband or evidence was located in a particular place.

See Gates, 462 U.S. at 232-33, 103 S.Ct. at 2329-30; Ramos, 934 S.W.2d at 362-63;

State v. Ozuna, 88 S.W.3d 307, 310 (Tex.App.--San Antonio 2002, pet. ref’d). Giving due

deference to the magistrate’s decisions that reliability of the informant was sufficiently

shown and that the totality of the circumstances yielded a fair probability that

methamphetamine would be found in the residence, we conclude that the magistrate’s

discretion was not abused in relying on the affidavit and the informant’s information

included therein.


       As to appellant’s assertion that the word “for” in the affidavit renders the affidavit

unreliable, we note that the magistrate's task in evaluating an affidavit is to make practical

common sense decisions. See Hennessy v. State, 660 S.W.2d 87, 89 (Tex.Crim.App.

1983). No testimony was offered at the suppression hearing in the trial court. Thus,

questions of credibility and demeanor of witnesses do not insert themselves into our

evaluation of the trial court’s ruling, and we will consider the magistrate’s determination

using the de novo standard of review, but giving great deference to the magistrate’s

determination of probable cause.         See Lane v. State, 971 S.W.2d 748, 751-52

(Tex.App.–Dallas 1998, pet. ref’d).


                                             11
       Given the context of and purpose for the statement being made in the probable

cause affidavit as a whole, the possible typographical error in the affidavit wherein the

affiant sets out that he has received credible information in the past “for” the informant, the

magistrate, in using a common-sense approach, could reasonably have concluded that the

word “for” was a typographical error and that the word intended was “from.” See Olivarri

v. State, 838 S.W.2d 902, 905 (Tex.App.--Corpus Christi 1992, no pet.). We defer to such

determination, as did the trial court. The trial court did not err in failing to grant appellant’s

motion to suppress. We overrule issue four.


                       ISSUES FIVE AND SIX: ORAL STATEMENTS
                             BY APPELLANT AFTER ARREST


       Appellant was outside when officers executing the search warrant approached the

house to be searched. He was detained while officers searched the house. In the house

officers found what appeared to be quantities of methamphetamine, drug paraphernalia,

and equipment and supplies consistent with a methamphetamine manufacturing operation.

Appellant was then placed under arrest and given Miranda4 warnings. Following his

arrest, appellant made oral statements which the State offered and the trial court admitted

at trial. The exact points at which the statements were made are not clear from the record.

The statements were unquestionably made (1) during the time the officers were completing

the search of the house and securing evidence they found; (2) after appellant had been




       4
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 694 (1966).

                                               12
arrested and given Miranda warnings5 ; and (3) without having been recorded or

videotaped.


       The first statement was, “I knew sooner or later this was bound to happen.” The

next was, “Handle the tanks with anhydrous carefully. They will be okay.” The third was,

“Don’t spill the liquid from the glass vase located in the front room.” The last was in regard

to some glass jars containing liquid, “You might as well put them with everything else that

tested positive.”


       By his issues numbers five and six, appellant asserts that the oral statements

should have been excluded from evidence because (1) they were the product of a search

and seizure based on an illegal search warrant, (2) the provisions of CCP article 38.22

were not complied with, and (3) since article 38.22 was not complied with, the statements

could only have been admitted as res gestae statements, and they did not qualify as such.

Appellant asserts that his statements were not in the nature of excited utterances, he was

not emotionally stimulated, or in the grip of any shocking event, and relies on Smith v.

State, 514 S.W.2d 749 (Tex.Crim.App. 1974).


       The State asserts that the statements are res gestae of the arrest and offense, and

are admissible under article 38.22 § 5. The State refers us to Etheridge v. State, 903
S.W.2d 1 (Tex.Crim.App. 1994).




       5
       See Robertson v. State, 871 S.W.2d 701, 714 (Tex.Crim.App. 1993) for the
requirement as to Miranda warnings when statements are offered as res gestae.

                                             13
       We have previously determined that the search warrant was valid.                Thus,

appellant’s allegation that the trial court erred in refusing to exclude the statements as the

product of an illegal search is without merit.


       Article 38.22 § 5 provides:


       Nothing in this article precludes the admission of a statement made by the
       accused . . . that is the res gestae of the arrest or of the offense, . . . .


       In Smith, officers were in the process of searching a residence pursuant to a search

warrant when Smith entered the house. Smith was arrested and given Miranda warnings.

Approximately 10-15 minutes later, one of the officers showed Smith a bag found under

a bed mattress and asked Smith what it was. Smith responded that it was his and was

“stuff,” which was interpreted at trial to indicate heroin. The Court of Criminal Appeals held

that Smith’s statements were not admissible as res gestae statements. In so holding, the

Court noted that the statements were not made spontaneously, were in answer to

questioning by an officer some 10-15 minutes after the arrest, and the record was silent

as to whether Smith was in a condition of excitement, emotional stimulation or in the grip

of any shocking event. See Smith, 514 S.W.2d at 753. Etheridge, relied on by the State,

distinguished Smith on the facts in determining that defendant’s post-arrest confession was

admissible. In Etheridge, the record contained evidence that the defendant was in an

emotional state when he made the post-arrest confession to having killed the victim. See

Etheridge, 903 S.W.2d at 15.




                                             14
       Statements by defendants which are classified as res gestae statements can be

either statements (1) made while a defendant is in an emotional, excited state or in the

throes of a shocking event or (2) statements which are described as verbal acts. See

Ramos v. State, 419 S.W.2d 359, 362-64 (Tex.Crim.App. 1967) (statement admissible

under verbal act doctrine “sometimes referred to as the so-called res gestae rule”). In

Jones v. State, 458 S.W.2d 654 (Tex.Crim.App. 1970), the appellant was a passenger in

a vehicle which was stopped because of the driver’s possible intoxication. During the stop,

Jones exited the vehicle and was interrogated by officers concerning a bottle of pills found

in the glove compartment.      Appellant made statements that he and the driver had

purchased the pills in Mexico. The Court of Criminal Appeals held that even in the

absence of a showing of spontaneity to justify admission under the “true res gestae rule,”

the statements were admissible under the verbal act doctrine, or “so-called” res gestae

rule. Id. at 656. And, in Harryman v. State, 522 S.W.2d 512 (Tex.Crim.App. 1975),

Harryman was arrested and searched for weapons. During the search, a condom tied in

a knot and containing several smaller condoms was discovered inside his belt. The

searching officer asked Harryman, “What is this?”, to which he replied that it was heroin.

Citing CCP 38.22, Jones, and other precedent, and without discussion of whether the

record contained evidence of Harryman’s state of mind or the spontaneity of the statement,

the Court of Criminal Appeals held that admission of the statement as res gestae of the

arrest was not reversible error. Harryman, 522 S.W.2d at 516-17.




                                            15
       The trial court could have, within its discretion, determined that appellant’s first

statement (“I knew sooner or later this was bound to happen.”) was res gestae of the

arrest. Admission of the statement was not an abuse of discretion. Even if appellant’s first

statement was admitted in error, however, after examining the record as a whole and in

a neutral light, we conclude that its admission was harmless. See TRAP 44.2(b); Johnson

v. State, 967 S.W.2d 410, 417 (Tex.Crim.App. 1998).


       We need not decide if the remainder of appellant’s statements were admissible as

either true res gestae or verbal act res gestae. The trial court's action in admitting

evidence is not error if the evidence is admissible for any purpose, regardless of the

reason for admitting the evidence. See Sewell v. State, 629 S.W.2d 42, 45 (Tex.Crim.App.

1982). CCP 38.22 § 3(c) provides that § 3(a) does not apply to preclude admission of a

statement which contains assertions of facts or circumstances that are found to be true and

which conduce to establish the guilt of the accused. The provisions of § 3(c) do not limit

the manner in which the facts asserted are found to be true. See Briddle v. State, 742
S.W.2d 379, 388 (Tex.Crim.App. 1987). Subsequent corroboration suffices. See Port v.

State, 791 S.W.2d 103, 107 (Tex.Crim.App. 1990). If one of multiple assertions in the

statement is found to be true and conduces to show the guilt of the accused, then the

statement in its entirety is admissible. Id.


       With the exception of the first statement complained of by appellant (“I knew sooner

or later this was bound to happen.”), the statements dealt with factual matters concerning

contents of drug paraphernalia found by the officers in the house being searched. The


                                               16
statements described the contents of tanks as anhydrous ammonia; described the contents

of a glass vase in the front room as a liquid; and effectively stated that the contents of

glass jars would test “positive.” All three statements later proved to be factually correct

and conduced with other evidence to prove appellant’s guilt of the crime charged. The trial

court did not abuse its discretion in admitting the statements. See id.


       We overrule issues five and six.


              ISSUE SEVEN: LESSER-INCLUDED OFFENSE CHARGE


       Appellant’s seventh issue urges that the trial court erred in denying his requested

lesser-included charge for possession of only 200-400 grams of methamphetamine. In

presenting his issue, he references testimony of his chemist expert Courtney as to how

much methamphetamine would be produced if “. . . you took the chemicals in [exhibits] 6,

7 and 8 in the stage that they are right now and went to the final product . . . .” Courtney

estimated that the methamphetamine finally produced from the exhibits, were it processed

to completion, would probably be “around-somewhere around half of [400 grams].”


       The State counters that the testimony referenced by appellant is no evidence of

weight of the controlled substance which appellant was indicted for possessing because

the substance appellant possessed was not in final form, but was a mixture, solution or

other substance containing the controlled substance.        As such, the statute defined

“controlled substance” as the aggregate weight of the entire liquid containing

methamphetamine as well as the methamphetamine in solution. Further, the State urges


                                            17
that the error, if any, was harmless because the punishment range for possession of 400

grams or more is 25 years to life and the punishment range for possession of 200-400

grams is 10 years to life. The State reasons that since appellant was sentenced to 95

years incarceration, conviction of the lesser offense of 200-400 grams would not have

resulted in a lesser sentence.


       To determine if a defendant is entitled to a lesser-included offense instruction, a two

prong test applies: (1) the lesser-included offense must be included within the proof

necessary to establish the offense charged, and (2) some evidence must exist in the

record that would permit a jury rationally to find that if the defendant is guilty, he is guilty

only of the lesser-included offense.         See Lofton v. State, 45 S.W.3d 649, 651

(Tex.Crim.App. 2001); Wesbrook v. State, 29 S.W.3d 103, 113 (Tex.Crim.App. 2000).


       The State is correct that Courtney’s testimony is no evidence that appellant

possessed only 200-400 grams of controlled substance. The testimony referred to was

a hypothetical question based on different facts from those in evidence. The hypothetical

asked Courtney to assume a change in the composition and weight of the substance in

appellant’s possession based on “cooking” of the substances beyond the stage in which

they were found during the search.       Because there is no evidence which would have

permitted the jury to rationally find that appellant was guilty only of possessing 200-400

grams of methamphetamine, the trial court did not err in refusing to charge the jury on a

lesser-included offense. We also agree with the State that even if refusal to charge the




                                              18
jury on the lesser offense was error, the error was harmless given the punishment

assessed by the jury. See TRAP 44.2(b).


                     ISSUE EIGHT: SUFFICIENCY OF EVIDENCE
                         OF WEIGHT OF METHAMPHETAMINE


       Issue eight challenges the legal sufficiency of the evidence that appellant

possessed 400 or more grams of methamphetamine. He relies on various authorities,

including Cawthon v. State, 849 S.W.2d 346 (Tex.Crim.App. 1992), to support his

assertion that the State failed to prove the weight of the methamphetamine which appellant

was charged with possessing. He posits that the State’s proof was insufficient because

it did not prove the weight of the actual methamphetamine and the weight of the other

substances in which the drug was found or with which it was mixed. The State responds

that Cawthon is inapplicable because the statute under which appellant was convicted had

been amended and differed from that under consideration in Cawthon, and because the

definition of “controlled substance” under which appellant was charged did not require

proof of the separate weights of the methamphetamine and any dilutants or other

substances with which the methamphetamine was mixed. We agree with the State.


       Under Cawthon, the State was required to prove that an adulterant or dilutant added

to the illegal substance (methamphetamine), with intent to increase the quantity, did not

affect the activity of the illegal substance.    The statute under which appellant was

convicted is not so formulated as was the statute under consideration in Cawthon. At the

time of appellant’s indictment, the definition of “controlled substance” included a drug, an

                                            19
adulterant, a dilutant, and an immediate precursor, see TEX . HEALTH & SAFETY CODE ANN .

§ 481.002(5) (Vernon 2003), and “adulterant or dilutant” was defined by the statute as any

material that increases the bulk or quantity of a controlled substance, regardless of its

effect on the chemical activity of the controlled substance. TEX . HEALTH & SAFETY CODE

§ 481.002(49) (Vernon 2003). Cawthon is inapposite to the matter before us.


       As an appellate court reviewing a challenge to the legal sufficiency of the evidence,

we consider all the record evidence, including direct and circumstantial, both admissible

and inadmissible, in the light most favorable to the jury’s verdict. We then determine if any

rational jury could have found all the essential elements of the offense beyond a

reasonable doubt based upon such record evidence. See Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). A reviewing court is to presume

that the evidence is legally sufficient to support the jury verdict. See Johnson v. State, 23
S.W.3d 1, 11 (Tex.Crim.App. 2000).


       Both the State and appellant presented chemist witnesses who testified to the

weight and composition of the methamphetamine, mixtures of liquids containing

methamphetamine, and precursors of methamphetamine seized from the house searched

when appellant was arrested. The chemists’ testimony was in agreement that the weight

of powder, liquids containing some levels of methamphetamine and precursors of

methamphetamine exceeded 400 grams.            Appellant argues that the weight of pure

methamphetamine without any dilutants or adulterants (i.e., with the chemicals and some




                                             20
or all of the dilutants and adulterants removed by further processing of the mixtures) would

have been less than 400 grams.6


       Under the statutory definition, which the trial court included in the jury charge, the

State did not have to prove that the amount of “pure” methamphetamine was 400 grams

or more, or that dilutants did not affect the chemical activity of the methamphetamine. The

evidence was legally sufficient to support a jury finding that the amount of controlled

substance in question was 400 grams or more. We overrule issue eight.




                    ISSUE NINE: ALLOWING STATE TO EXPAND
                         INDICTMENT VIA THE JURY CHARGE


       By his issue nine, appellant complains that the jury charge allowed the State to

expand the scope of the crime for which the jury could convict appellant from the crime

charged in the indictment. His objection at trial was that the charge defined “controlled

substance” as including the aggregate weight of any mixtures, solution or other substance

contained in a controlled substance, while the indictment only indicted for possession of

methamphetamine.


       As previously noted, appellant was indicted for “intentionally or knowingly

possess[ing],   with   intent   to   manufacture,    a   controlled   substance,    namely,



       6
        Because of our disposition of appellant’s issue, we need not consider the weight
of any precursors to methamphetamine which were found.

                                             21
methamphetamine, in an amount of 400 grams or more.” See TEX . HEALTH & SAFETY CODE

§§ 481.112, 124 (Vernon 2003). The jury was charged in accordance with the language

of the indictment and found appellant guilty of “possession of a controlled substance,

methamphetamine in an amount of 400 grams or more, with intent to manufacture, as

alleged in the indictment.” The jury was instructed, in part, that (1) methamphetamine was

a controlled substance and (2) “‘controlled substance’ means a substance, including a

drug, an adulterant, a dilutant, and an immediate precursor. The term includes the

aggregate weight of any mixture, solution, or other substance containing a controlled

substance.” The definition of controlled substance conformed to the statutory definition.


         Appellant cites no authority for his position other than general authority for the

proposition that the jury charge should not enlarge the crime pled in the indictment. In

regard to such position he references Garcia v. State, 640 S.W.2d 939 (Tex.Crim.App.

1982).


         Under the record before us, appellant’s reliance on Garcia is misplaced. In Garcia,

the defendant was charged with hindering an arrest “intentionally with intent to hinder” the

arrest. The jury was charged to find the defendant guilty if the defendant “knowingly or

intentionally” hindered the arrest. The jury charge was held to have been defective in two

ways for allowing the defendant to be convicted for knowingly or intentionally hindering the

arrest: (1) the inclusion of “knowingly” resulted in the jury charge allowing conviction for

acts which were not a crime under the statute which proscribed only actions taken with




                                             22
intent to hinder an arrest; and (2) the jury charge allowed conviction for a “knowingly”

mens rea which was not included in the indictment. Id. at 941.


      By his issue, appellant does not urge that the charge allowed conviction for actions

which were not a crime. Neither does he claim that the definition of controlled substance

did not conform to the statute nor that the instruction that the weight of the substance

included the aggregate weight of any mixture, solution or other substances containing a

controlled substance was erroneous. Appellant’s written Exception To Form of Indictment

stated that he was charged by indictment “with the offense of Possession with Intent to

Manufacture a Controlled Substance.” The exception urged that the indictment failed to

specify what he “possessed with the intent to manufacture a controlled substance, to wit;

methamphetamine [sic]”.     At the pre-trial presentation of the exception, the State

responded to appellant’s exception argument by specifying that the indictment specified,

and the State’s proof would be, that appellant possessed two different substances which

comprised methamphetamine: (1) the finished product, and (2) product that was still in the

process of being manufactured, which was not finished, but which nevertheless contained

methamphetamine. The charge did not enlarge the indictment. Issue nine is overruled.




                  ISSUE TEN: SUFFICIENCY OF THE INDICTMENT


      Issue ten asserts that the trial court erred in failing to quash the indictment or to

dismiss the charges against appellant because the language of the indictment did not give


                                           23
him sufficient notice of the charge against him. He claims that the indictment language

that he “intentionally or knowingly possess[ed], with intent to manufacture, a controlled

substance, namely, methamphetamine, in an amount of 400 grams or more” did not give

him adequate notice to prepare his defense to the State’s proof that the weight of the

methamphetamine included adulterants and dilutants. He alleges that, had he been on

notice that the State was going to prove the weight of the methamphetamine, including

dilutants and adulterants, his entire trial strategy would have been different.


       Appellant’s written Exception to Form of Indictment was filed on the morning the

case was to go to trial. The written Exception specified that the indictment failed to allege

what substances appellant possessed with the intent to manufacture a controlled

substance, to wit: methamphetamine. When presenting the written Exception to the

indictment at a pre-trial hearing, trial counsel did not assert that the indictment did not give

notice of the weight of methamphetamine in question or how the weight was to be

calculated. Rather, the presentation made to the trial court conformed to the written

pleading: the indictment did not state what materials were possessed out of which

appellant was allegedly going to manufacture methamphetamine.


       To preserve error for appellate review, the issue on appeal must correspond to the

objection made at trial. See Dixon v. State, 2 S.W.3d 263, 265 (Tex.Crim.App. 1998).

Appellant’s complaint on appeal does not conform to his written exception or to the

objection presented to the trial court.




                                              24
      Moreover, appellant offers no reference to record evidence supporting the assertion

that his trial strategy would have been different. An appellant urging harm from a trial

court’s error does not have the burden to prove harm from the error. See Ovalle v. State,

13 S.W.3d 774, 787 (Tex.Crim.App. 2000). Rather, the appellant is required only to

suggest, in light of the record, how prejudice may have occurred. Id. At that point, the

reviewing court must make its determination as to what effect, if any, the error had. Id.

Appellant does not point out, nor does our review of the record reveal, evidence that

appellant was harmed by the indictment’s language. See TRAP 44.2.


      Appellant’s issue ten is overruled.


                                    CONCLUSION


      Having overruled appellant’s issues, we affirm the judgment of the trial court.




                                                      Phil Johnson
                                                      Chief Justice



Do not publish.




                                            25